Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 3/30/2021 is acknowledged.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/29/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 6/29/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao (Fe3O4@S nanoparticles embedded/coated on the multi-wall carbon nanotubes for .
Regarding claim 1, Gao discloses a Fe3O4/sulfur (Fe3O4/S) composite comprising Fe3O4 nanoparticles and sulfur.  
Regarding claim 2, the Fe3O4 nanoparticles are Fe3O4 nanospheres.
Regarding claim 3, the majority of the nanoparticles have a longest dimension of 20-140 nm (2nd column, line 2 in Gao).
Regarding claim 1, Gao does not disclose that the Fe3O4 nanoparticles are porous, and wherein the sulfur loading is 70-85% by weight based on the total weight of the composite.  Gao discloses a lithium-sulfur batteries with higher capacities having Fe3O4/sulfur composite cathode active material.  It can be attributed to the special structure of ultra-fine Fe3O4@S nanoparticles embedded/coated in oxidized CNTs could effectively confine Li2Sn intermediates into the nanopores and inhibit them from the dissolution/solving into the electrolyte (bottom of the 2nd column on page 272).  Zhao teaches Fe2O3/sulfur composite cathode for lithium-sulfur batteries.  The Fe2O3 particles are porous and act as an internal polysulfide reservoir.  See Abstract.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the Fe3O4 of Gao porous for the benefit of confining Li2Sn intermediates into the Fe3O4 particles.
Zhao teaches 69.3 wt%, 66.5 wt%, and 63 wt% sulfur loading with respect to 1,%, 3%, and 5% Fe2O3 doping in a lithium-sulfur battery electrode (2nd column on page 52).  The Fe2O3/S affects the cycling stability, and insufficient loading of sulfur rd paragraph on page 54).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the sulfur content in the composite for the benefit of resulting in good performance batteries.
Regarding claim 4, the porous Fe3O4 nanoparticles have a specific surface area of 20-200 m2/g, Zhao discloses the Fe2O3 particles are porous and act as an internal polysulfide reservoir (2nd paragraph, page 54).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the surface area of the porous Fe3O4 nanoparticles for the benefit of mitigating the shuttle mechanism of polysulfide.
Regarding claim 5, the porous Fe3O4 nanoparticles have an average pore diameter of 35-50 nm, and regarding claim 6, wherein at least 80% of the pores of the porous Fe3O4 nanoparticles have a pore diameter of 80 nm or less, Zhao teaches that the Fe2O3/S composite electrodes seem to unable to completely eliminate the polysulfide dissolution probably due to inhomogeneous of the Fe2O3 pore sizes.  Further study on the effects of pore sizes on Li-S system is on the way to elucidate the shuttle effect (1st column, 4th paragraph, page 54 in Zhao).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the pore sizes of the porous Fe3O4 for the benefit of possibly completely eliminating the olysulfide dissolution.
Regarding claim 7, the sulfur is disposed on a non-pore surface and/or a pore surface of the porous Fe3O4 nanoparticles.
Regarding claim 8, the porous Fe3O4 nanoparticles decrease the amount of observable polysulfides by 50% or more in a polysulfide solution, Gao discloses that the formation of polysulfide intermediates in the liquid electrolyte leads to the continuous loss of S in the cathode and shuttle effect (1st column, 1st paragraph on page 269 in Gao).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the observable polysulfides in a polysulfide solution for the benefit of preventing the loss of S.
st column, 1st paragraph on page 269 in Gao).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the adsorption of polysulfide in the Fe3O4 nanoparticle for the benefit of preventing the loss of S.


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gao (Fe3O4@S nanoparticles embedded/coated on the multi-wall carbon nanotubes for rechargeable batteries, Chemical Engineering Journal 333 (2018) 268-275) in view of Zhao (Prussian blue-derived Fe2O3/sulfur composite cathode for lithium-sulfur batteries, Materials Letters 137 (2014) 52-55) as applied to claim 1, further in view of Visco (US 2015/0214555).
Regarding claim 10, at least a portion of the sulfur is crystalline, Gao discloses that the sulfur is amorphous.  Visco discloses that the active material in lithium-sulfur battery can be crystalline sulfur or amorphous sulfur [0128].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gao’s composite from crystalline sulfur since it is known that either crystalline or amorphous sulfur can be used in lithium-sulfur batteries.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724